Mazzarelli, J.P., and Catterson, J., dissent
in a memorandum by Catterson, J., as follows: The majority holding permits a fictitious entity to foreclose on realty. I believe that this is purely a question of the application of the common law, and thus the majority holding will be a most dangerous precedent. Therefore, I must dissent. The tortured history of this case is as follows: In October 1988, the defendant Tracie Evans obtained a loan from First Nationwide Bank, secured by a home mortgage on her co-op apartment. In 1989, this mortgage was assigned to the plaintiff, Security Pacific National Bank (hereinafter referred to as Security Pacific).
In 1992, Security Pacific was merged with Bank of America National Trust and Savings Association (hereinafter referred to as Bank of America) and ceased to exist as a separate entity.
In 1992, following this merger, defendant defaulted on her mortgage and the now defunct Security Pacific commenced foreclosure proceedings against her in Supreme Court, New York County. In an order dated July 21, 1994, the court granted Security Pacific’s motion for summary judgment and entered a judgment of foreclosure and sale against defendant. Thereafter, defendant failed to vacate the premises and Security Pacific initiated holdover proceedings in Civil Court. On November 19, 1998, a stipulation of settlement was entered between the parties, with defendant agreeing to vacate the premises by April 19, 1999. Defendant then moved, by order to show cause, to vacate this stipulation of settlement, alleging that prior to the commencement of the proceeding Security Pacific was merged with Bank of America and therefore lacked standing to sue. In an order dated May 24, 1999, the court denied defendant’s motion, finding there was no fraud or misrepresentation by Security Pacific and noting that defendant should have raised this defense in her answer.
*282On October 6, 1999, the defendant moved in Supreme Court, by order to show cause, to vacate the judgment of foreclosure and sale, again alleging that Security Pacific ceased to exist pursuant to the merger with Bank of America and therefore lacked standing to sue. In an order dated October 19, 2000, the court granted defendant’s motion, finding Security Pacific was completely absorbed by Bank of America prior to the commencement of this action and therefore could not be named as a party in litigation.
Subsequently, Security Pacific moved to reargue, asserting there was no basis for the court to vacate the judgment of foreclosure and sale because Security Pacific and its successor, Bank of America, were one and the same entity. In an order dated June 7, 2002, the court granted Security Pacific’s motion for re-argument, and upon reargument, vacated its prior order and reinstated the judgment of foreclosure and sale. In vacating its prior decision, the court found that defendant was barred from raising the defense of lack of capacity to sue because, as defendant failed to plead such defense in her answer it was thus waived.
I disagree with my colleagues even though, given the lengthy delays in this case, I have no sympathy for the tenants. It is uncontested that Security Pacific had no legally cognizable existence at the time that it commenced the instant foreclosure. It is axiomatic that only an existing entity may bring a lawsuit. In Westside Fed. Sav. & Loan Assn. of NY. City v Fitzgerald (136 AD2d 699 [2d Dept 1988]), the Court held that an absorbed corporation, like the one in the instant case, lacked the capacity to commence a lawsuit. The Court did not use the term legal capacity as it is used in CPLR 3211 (a) (3) but rather it emphasized that the main reason for its decision was that the corporation had been completely absorbed by another banking institution, and had ceased to exist before the lawsuit, and therefore could not be a “party [to] litigation.” (Id.) The Second Department’s unequivocal ruling demonstrates that a corporation that ceases to exist may not be a party to litigation in any form or under any guise, such as through a trustee or guardian or administrator.
Thus, contrary to the majority view, I believe cessation of corporate existence goes to lack of standing for the defunct corporation rather than legal capacity. Lack of legal capacity asserted on a motion to dismiss pursuant to CPLR 3211 (a) (3) is generally used where a plaintiff may or may not initiate an action depending on the character or the guise under which he/ she is suing. Indeed, the concept of legal incapacity is succinctly, *283if somewhat anachronistically, explained in a case decided in 1898. In Ward v Petrie (157 NY 301 [1898]), the Court determined that an individual who was appointed receiver had legal capacity to sue even if he himself had no cause of action against defendants. The Court then distinguished the situation from incapacity to sue, which exists where certain persons have a cause of action but there is a legal disability such as infancy or lunacy. (Id. at 311-312, citing Bank of Havana v Magee, 20 NY 355, 359 [1859] [“infants, idiots, lunatics and married women, cannot sue except by guardians, next friends, committees, or in the case of married women, by joining their husbands in certain cases”].) A legal disability that implicates legal capacity to sue applies to individuals. Except for bankruptcy which is technically not a cessation of existence, and where a trustee for the corporation is appointed (see e.g. Emergency Beacon Corp. v Polish, 71 AD2d 995 [2d Dept 1979]), corporations simply cannot suffer from the sort of disabilities that would create in an individual an incapacity to sue. Thus, I contend that, contrary to the majority viewpoint, this dispute hinges only on standing. For the majority to frame the problem in terms of Security Pacific’s “status as a nonexistent corporation” simply avoids analyzing Security Pacific’s problem as a lack of standing.
I have no quarrel with the majority as to its view that standing means a plaintiff has suffered an injury in fact. (Society of Plastics Indus. v County of Suffolk, 77 NY2d 761, 772 [1991].) Only an aggrieved party bas standing to bring a lawsuit. (See Matter of Gernatt Asphalt Prods. v Town of Sardinia, 87 NY2d 668, 687 [1996]; Siegel, NY Prac § 136, at 223 [3d ed].) Furthermore, in order to have standing a party must be involved in some genuine controversy. (Id.) However, our views diverge when the majority contends that Security Pacific is unquestionably aggrieved and therefore has standing in this case. Quite simply, a party that does not exist cannot be aggrieved or become involved in a genuine controversy and therefore lacks standing to bring a lawsuit. (See Sheldon v Kimberly-Clark Corp., 105 AD2d 273, 276 [2d Dept 1984], appeal dismissed 65 NY2d 691 [1985] [once a merger has been effected, the absorbed corporation immediately ceases to exist as a separate entity, and may no longer be named a party to litigation]; see also Westside Fed. Sav. & Loan Assn. of N.Y. City v Fitzgerald, supra.)
Furthermore, the defendant cannot waive her right to assert this defense because when a plaintiff lacks standing to sue, the court lacks subject matter jurisdiction over the matter. (Lacks v Lacks, 41 NY2d 71, 74 [1976] [questions of mootness and standing of parties characterized as raising questions of subject mat*284ter jurisdiction].) The majority’s contention that the Court has jurisdiction because New York Supreme Court is of original, unlimited and unqualified jurisdiction is irrelevant to a resolution of the dispute. While it is true that New York Supreme Court has subject matter jurisdiction over foreclosure brought pursuant to the RPAPL, it is not competent to hear a suit brought by a nonexistent party, foreclosure or not, because there is no aggrieved party and thus no genuine controversy. The court has no subject matter jurisdiction where there is no genuine controversy.*
Finally, it is black letter law that lack of subject matter jurisdiction is not curable by waiver and may be objected to at any stage of the action. (Lacks, 41 NY2d at 75.) Hence, I believe the motion court erred in holding that the defendant was barred from raising the lack of standing defense.

 David D. Siegel explains it thus: Where a plaintiff is not involved in a genuine controversy, “a simple syllogism takes us from there to a ‘jurisdictional’ dismissal: (1) the courts have jurisdiction only over controversies; (2) a plaintiff found to lack ‘standing’ is not involved in a controversy; and (3) the courts therefore have no jurisdiction of the case when such a plaintiff purports to bring it.” (NY Prac § 136, at 232 [4th ed].)